 WESTERN MICROWAVE LABORATORIES, INC.107WesternMicrowave Laboratories,IncorporatedandInternationalBrotherhood of ElectricalWorkers,AFL-CIO,Local'UnionNo.786.Case20-CA-5172March 26, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNUpon a charge filed by International Brotherhoodof ElectricalWorkers, AFL-CIO, Local Union No.786, herein called the Union, the General Counselfor the National Labor Relations Board, by theRegional , DirectorforRegion20,issuedaComplaint and Notice of Hearing dated October 21,1968,allegingthatWesternMicrowaveLaboratories, Incorporated, Respondent herein, hadengaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the chargeandcomplaintweredulyservedupontheRespondent and the Union.With respect to the unfair labor practices, thecomplaint alleges that on or about July 30, 1968,'theBoard certified the Union as the exclusivebargainingrepresentativeoftheRespondent'semployees in the unit found appropriate,' and thatsinceAugust 12, the Respondent refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative, althoughthe Union.has requested it to do so. On October 30,1968,Respondent filed its answer to the complaintadmitting certain allegations of the complaint inwhole or in part but denying the commission of theunfair labor practices alleged. It also alleged by wayofcertain"defenses"that(1)theUnionelectioneered at and near the polls before and duringthe election, by sending ineligible voters to vote,whose presenceand languageimpaired the freedomof choice of and misled the voters, and by thepresence of union officials in or near the area; (2)theUnion electioneered and distributed literature,designed to influence the outcome of the election infavor of the Union to employees within 24 hours ofthe election; and (3) said distribution contained falseandmisleading informationpertainingtotheelection issues designed to influence employees tovote for the Union. The Respondent also requestedthat the complaint be dismissed.On December 18, 1968, the General Counsel filedwith the Board a Motion for Summary Judgment,and a memorandum in support thereof submittingthat the Respondent's answer raisesno issues of factor law, requiringa hearing,and moved the Board to'Except where otherwise noted all events occurred in 1968.'Case 20-RC-8084(not printed in NLRB volumes).enter judgmentagainstRespondent on the pleadings.Thereafter,onDecember 24, 1968, the Board,having duly considered the matter, issued an OrderTransferring Proceedings to the Board and Noticeto Show Cause why the General Counsel's Motionfor Summary Judgment should not be granted. OnJanuary 3, 1969, the Respondent filed its Answer toShow Cause Notice requesting the Board to denytheMotion for Summary Judgment, and in effect toset the matter down for a hearing to permit theRespondent to present evidence in support of itsanswer and defenses.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTThe record establishes that pursuant to aStipulation for Certification upon Consent Electionexecuted by the Union and Respondent on April 22,and approved by the Regional Director for Region20 on April 23, an election by secret ballot wasconducted onMay 21, under the direction andsupervisionof the Regional Director among theemployees in a unit stipulated by the parties to beand hereinafter found appropriate.Upon the conclusion of the balloting, the partieswere furnished with a tally of ballots which showedthatof approximately 92 eligible voters, 92 castballots, of which 46 were for and 42 against theUnion,with4 challenged ballots,'whichweresufficient in number to affect the results of theelection.OnMay 24, the Respondent filedobjections to conduct of election and to conductaffecting the results of the election. It contendedthat: (1) Over the objection of the Respondent theBoardAgentpermittedtwo"UnionRepresentatives," Ruby Autrey and Elba Chavez, toenter the polling place, stand in the voting line,engage in extended conversations with eligibleemployees, and vote in the election; that neitherAutrey nor Chavez were employees at the time norwere they on the eligibility list;' and by theirpresence and actions each was able to and did, bothdirectly and indirectly intimidate employees to votein favor of the Union; and (2) that two ballots, onemarked with an "0" and another marked with theword "Yes" should have been invalidated and notcounted as valid votes for the Union.'Ruby Autrey and Elba Chavezwere challenged by the Board Agent astheir names did not appear on the voting eligibility list; and Herscher andLa Favre werechallenged by the Union on the ground that they wereoffice clerical employees and as such excluded from the unit.'On April 22, 1968,at an informal hearing in the Board's San FranciscoRegionalOffice,theUnion and Respondent agreed that Autrey and175 NLRB No. 20 108DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafteronJune11,pursuanttoaninvestigationofthechallengedballots,andobjections filed by the Respondent, the RegionalDirector issued aReportonObjectionsandChallenged Ballots.He found, in accord with thepreelection agreement of the parties, that AutreyandChavezhadbeen terminated before theeligibilitydate and that they had no reasonableexpectation of reemployment within the foreseeablefuture.He therefore recommended that thechallenges to their ballots be sustained. Under thecircumstances he made no determination regardingthe eligibility of Herscher and La Favre as theirballotswould not affect the result. He furtherrecommended that the objections of the Respondentbe overruled by the Board and that the Board issuea certification of representative.Concerning objection (1) he found that neitherChavez nor Autrey was authorized to act asrepresentative or agent of the Union, that there wasno evidence that either had been more active thanother employees in the union campaign, except thatAutreyhadaccompaniedtheInternationalrepresentativetotheconferenceatwhich theelection agreement was executed. In accounting forthe fact that Autrey was permitted to vote achallenged ballot, the Regional Director found thatwhen Autrey appeared at the polling place, shespoke only to the Board Agent and indicated thatshe was an employee at the time that the electioncampaign began. He reported further that there wasconflicting testimony as to whether she had also saidthat she had been sent to vote by one of the Unionagents.As to Chavez, the Regional Director foundthat she appeared to vote 5 minutes before the pollsclosed and that except for the two observers, therewere no employees present in the voting area whenshe voted. As to exception (2) the Regional Directorfound that the Board agent counted as valid votesfor the Union, a ballot on which the word "Yes"was written in the square where an "X" mark isordinarily placed, and a second ballot which wasmarked with an "0" instead of an "X". Heconcluded that the markings on the ballots indicatedclearly the intent of the voters and as the markingswere not inherently such as to disclose the identityof the voters, he recommended that Respondent'sobjections be overruled.On June 20, the Respondent filed with the Boardexceptions, and brief, to the Regional Director'sReport. The Respondent excepted to the RegionalDirector's finding that the appearance of ineligiblevoters in the polling area and voting was not a basisfor voiding the election; to his finding concerningalleged improperlymarked ballots and, in thecircumstances, to his failure to pass on thechallenged ballots of employees Herscher and LaFavre.Although the Respondent asked that theChavez were not eligible to vote.Their names were excluded from the listof eligible employees.RegionalDirector'sReport be set aside, that itsobjections be sustained and that another election bedirected,itmade no explicit claim that itsexceptions raised substantial and material issues offact requiring a hearing. On the contrary, it offeredno evidence to controvert the Regional Director'sfactual finding, and its exceptions appear to havedonenomore than challenge the RegionalDirector's conclusions on the basis of the factsreported.On July 30, 1968, the Board issued its Decisionand Certification of Representative, in which itadopted theRegionalDirector'sfindingsandrecommendations and certified the Union as theexclusivebargainingrepresentativeoftheRespondent'semployeesintheunitfoundappropriate. The Board held that the Respondent'sexceptions raised no material or substantial issues offactor law which would warrant reversal of theRegional Director's findings or recommendations orrequire a hearing. Respondent filed no motion forreconsiderationoftheBoard'sDecisionandCertification of Representative.In its Answer to the Show Cause Notice, theRespondent now, for the first time, claims that it isentitled to a hearing in order to present evidence tosustain its defenses to the complaint. It is firmlyestablished that in a post-election representationproceeding, the objecting party in order to obtain ahearing must supplyprima facieevidence, presenting"substantialandmaterialfactual issues"whichwould warrant setting aside the election.' A hearingis required only where it is necessary to preserve aparty's rights, consequently, if there is nothing tohear then a hearing is a "senseless and uselessformality."'Neither in the course of the RegionalDirector's investigation nor in its exceptions to theBoard did the Respondent supplyprima facieevidence presenting substantial and material issueswhich would warrant setting aside the election, nordid it make any tender of evidence sufficient to raisean issue of fact. Indeed, it merely challenged thevalidity of the conclusions drawn by the RegionalDirectorfromthefactsdisclosedbyhisinvestigation.We had no doubt of the validity of theRegionalDirector's conclusions when the matterwaspreviouslybeforeusand,notingthatRespondent presented no evidence to challenge theRegional Director's factual findings, we concludedin our decision of July 30, 1968, that Respondent'sexceptions raised no material or substantial issues offact or of law which would warrant the Board to setaside the election or direct a hearing.In the present proceeding, the Respondent in itsAnswer to the Notice to Show Cause now claimsthat it is entitled to a hearing in order to presentevidence to sustain the so-called defenses alleged initsanswer to the complaint. Its contentions appear'N.L.R.B. v. 0. K. VanStorageInc., 297F.2d 74, 75 (C.A. 5).N.L.R.B. v. Air ControlProducts01St.PetersburgInc..335 F.2d 245,249 (C.A. 5). WESTERN MICROWAVE LABORATORIES, INC.109to be: once a hearing is ordered, employees, underoath and free of the fear of Union reprisals, wouldsupplytheevidenceRespondentnow lacks.Respondent offers no proof that any employee hadbeen intimidated by Union threats of reprisalsagainst any employee who gave a statement to theRegionalDirectorwhich was unfavorable to theUnion's cause. The Respondent's contentions, itappears to us, are based entirely on unfoundedspeculation and cannot be considered the equivalentof theprima facieevidence that it must supply toshow that material and substantial issues of factexist in order to be entitled to a hearing.The Respondent's answer, however, raises for thefirsttime the claim that the Union improperlyaffectedtheoutcome of the election by thedistributionof false and misleading literaturedesigned to influence the employees to vote for theUnion and that it had no time to reply thereto. Itattaches a copy of the alleged offending material toitsAnswer to the Notice to Show Cause.' Theleaflet apparently was distributed by the Unionshortly before the election! Respondent claims thatthe leaflet did not come to its attention until after ithad filed its answer, on October 30, and after it hadreceived a notice of hearing dated October 21. Itarguesthereforethatthe.materialisnewlydiscovered evidence. Respondent, however, sets forthnone of the circumstances which led to the latediscoveryof this leaflet.We have considerabledoubt, of course, whether the leaflet in question isnewly discovered evidence, and are justified inrejecting it on that ground. Indeed, we are justifiedin rejecting the defense based thereon on the groundthat it is essentially an objection to conduct allegedto have affected the outcome of the election. As anobjection, it should have been filed within the 5 daysprovidedthereforintheBoard'sRulesandRegulations.'Moreover, even if we overlook theuntimely interposition of an objection to the electionor the inherent improbability of Respondent's claimthat the leaflet came to its attention, after it hadfiled its answer in the present proceeding, althoughthere appears to be a clear reference to such matterin the third of its defenses, and consider the leafleton its merits, we find nothing in its language whichcan be said to constitute a misrepresentation of fact,or to suggest that a substantial and material issue offact is raised requiring a hearing. The leaflet doesno more than refer to benefits of Union membershipand tells the employees, in effect, that they cannothave such benefits without being a member of thisUnion.Acting in the belief that some employeesmay be unwilling or unable to pay the cost ofmembership, in the form of monthly dues, it tellsthe employees that if they vote for the Union theywillbe able to bargain for higher hourly wages,whichwillmore than cover the monthly duespayment.The sense of the language does notindicate that if the Union is chosen, only UnionmemberswillreceivethebenefitsofUnionrepresentation.All in all the leaflet can hardly beconsideredasmore than conventional unioncampaign propaganda.'" On the record as a whole,we find no ground for setting aside the election ordirecting a hearing in this proceeding.All other material issues having been previouslydecided by the Board or admitted by Respondent'sanswer to the complaint herein, there are no mattersrequiringahearingbeforeaTrialExaminer.Accordingly, theGeneralCounsel'sMotion forSummary Judgment is granted. On the basis of therecord before it, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all timesmaterial herein, a corporation duly organized andexistingby virtue of the laws of the State ofVirginiaengaged in the manufacture of cableharness at its place of business at San Jose,California.During the past year, which period isrepresentativeofallmaterialtimesherein,Respondent received goods valued in excess of$50,000 from points outside the State of California.Respondent admits, and we find, that Respondentis,and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuatethepurposesof the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers,AFL-CIO, Local Union No. 786, is a labororganization within the meaning of Section 2(5) ofthe Act.'The leaflet in materialpart statedthe following:Brothers and Sisters:Today, May 21, therewill be anofficialelection with a secret ballotatWesternMicrowave from 3:45 - 4:30 p.m. At this time you willdecide ifyou want the benefitsof union representation.We have given you information to help make thisveryimportantdecision.Now youknow the benefits you can getONLY IF YOU AREA MEMBER OF THE UNION.You know thatitwillNOT COSTYOU ANYTHING TO JOINand that the small monthlydues will onlybe a tiny.fractionof the HOURLY WAGE INCREASEthat youyourselves- the workers-will be able to bargainfor in yourcontract.So now it's up to you.For better protection,dignity and justice foryou andyour family,mark an "X" in thebox that says "YES".'Insofar as the Respondent claims that the distribution of literaturewithin24 hours ofthe time an election is held is an interference with theelection and cause for setting it aside,it is in error.SeeComfort SlipperCorporation,112 NLRB 183.'Board Rules and Regulations,Series 8, asamended, Section102.69. Cf.NationalContainerCorporation of Wisconsin,99NLRB 1492, 1495;SearsRoebuck andCo.115 NLRB 266, 270."In ouropinion,N.L.R.B. v. Trancoa Chemical Corp.,303 F.2d 456(C.A.I), is completelydistinguishable on its facts.There,the court foundthat the union representationswere clearlyfalse or half-truths, and theyrelated to matters that were likely to mislead employees into voting for theUnion.In the present case, we find no misrepresentation of fact in theUnion's leaflet. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.The Representation Proceedings1.The unitAt allmaterialtimeshereinthefollowingemployees at the Respondent's San Jose, California,plant, constitute a unit appropriate for collectivebargaining within the meaning of the Act:Allproductionandmaintenanceemployeesincluding leadmen employed at the San Jose,California,operationofWesternMicrowaveLaboratories,Incorporated,excludingofficeclerical employees, professional employees, guardsand supervisors as defined in the Act.2.The certificationOn or about May 21, 1968, a majority of theemployees of the Respondent in said unit, in a secretelectionconducted under the supervision of theRegionalDirector for Region 20, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent, and on July30, 1968, the Board certified the Union as thecollective-bargaining representative of the employeesin said unit and the Union continues to be suchrepresentative.B. The Request To Bargain and theRespondent'sRefusalCommencing on or about August 9, 1968, andcontinuing to date, the Union has requested and isrequesting Respondent to bargain collectively with itas the exclusive collective-bargaining representativeof all the employees in the above-described unit.Commencing on or about August 12, 1968, andcontinuing to date, the Respondent did refuse, andcontinues to refuse to bargain collectively with theUnionasexclusivecollective-bargainingrepresentative of all employeesin said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentintheappropriate unit described above in theBoard's certification, and that the Union at all timessinceMay 21, 1968, has been and now is theexclusivebargainingrepresentativeofalltheemployees in the aforesaidunit,within the meaningof Section 9(a) of the Act. We further find thatRespondent has, since August 12, 1968, refused tobargain collectively with the Union as the exclusivebargaining representative of its employees in theappropriate unit, and that by such refusal, theRespondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the ActIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in sectionIII,above,occurringinconnectionwithitsoperations as described in section I, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwiththeUnion as the recognized bargainingrepresentative in the appropriate unit. See-Mar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328 F.2d 600 (C.A.5), cert. denied 379 U.S.817;BurnettConstructionCompany,149NLRB1419, 1421, enfd. 350 F.2d 57 (C.A.10).CONCLUSIONS OF LAW1.Western Microwave Laboratories,Incorporatedisan employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.InternationalBrotherhoodofElectricalWorkers,AFL-CIO,LocalUnion No. 786, is alabor organization within the meaning of Section2(5) of the Act.3Allproduction andmaintenance employeesincluding leadmen employed at San Jose, California,operationofRespondent,butexcludingofficeclerical employees, professional employees,guards,and supervisors as defined in the Act, constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.On July30, 1968,and at all times thereafter,the above-named labor organization has been thecertifiedandexclusiverepresentativeofallemployees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on or about August 12, 1968, andat all times thereafter,to bargain collectively with WESTERN MICROWAVE LABORATORIES, INCthe above-named labor organization as the exclusivebargaining representative of all employees of theRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.6.By the aforesaid refusal to bargain, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing,employees, in the exercise of rightsguaranteed them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,WesternMicrowaveLaboratories,Incorporated,San Jose, California, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemploymentwithInternationalBrotherhoodofElectricalWorkers,AFL-CIO, Local Union No786, as the exclusive and duly certified bargainingrepresentativeof its employees in the followingappropriate unit.Allproductionandmaintenanceemployeesincluding leadmen employed at the San Jose,California, operation of the Employer, excludingoffice clerical employees, professional employees,guards, and supervisors as defined in the Act(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b)Post at its San Jose, California, operation,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by theRegional Director for Region 20, shall, after beingduly signed by the Respondent's representative, beI I Iposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material(c)Notify said Regional Director for Region 20,inwriting,within 10 days from the date of thisDecision and Order, what steps have been taken tocomply herewith.in the event this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder," the words "a Decree of the United States Court of AppealsEnforcing an Order"APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that.WE WILL NOT refuse to bargain collectively withInternationalBrotherhoodofElectricalWorkers,AFL-CIO, Local Union No. 786, as the exclusiverepresentative of the employees in thebargaining unitdescribed belowWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named Union as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment, and, if an understanding isreached,embody such understandinginasignedagreement.The bargainingunit is:All production and maintenance employees,includingleadmen employed at our San Jose, California,operation, but excluding office clerical employees,professional employees, guards and supervisors asdefined in the ActWESTERNMICROWAVELABORATORIES,INCORPORATED(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board'sRegionalOffice, 13050 FederalBuilding,450GoldenGateAve, Box 36047, SanFrancisco, California 94102, Telephone 415-556-3197.